Case 1:20-cv-00271-KAM-RER Document 1 Filed 01/16/20 Page 1 of 15 PageID #: 1



Patricia Rose Lynch, Esq. (PL-8436)
Sacco & Fillas, LLP
31-19 Newtown Avenue
Seventh Floor
Astoria, New York 11102
Tel: 718-269-2240
Email : Plynch@saccofillas.com
Attorneys for Plaintiff

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 MUSAP GUNAYDIN, on behalf of himself and all other
 persons similarly situated,
                                                                Case No.
                              Plaintiff,
                                                                COMPLAINT
           -against-
                                                                FLSA COLLECTIVE ACTION
 CHOBANI FARM CORP. d/b/a CHOBANI FARM,
 MUSTAFA ERSOY, SABRI OKKE, and FILIZ YAZICI
 a/k/a ESRA FILIZ YAZICI,

                              Defendants.


       Plaintiff MUSAP GUNAYDIN (hereinafter “Gunaydin”), by and through his

undersigned attorneys, for his complaint against CHOBANI FARM CORP. d/b/a CHOBANI

FARM (hereinafter “Chobani”), MUSTAFA ERSOY (hereinafter “Ersoy”), SABRI OKKE

(hereinafter “Okke”), FILIZ YAZICI a/k/a ESRA FILIZ YAZICI (hereinafter

“Yazici”)(collectively “Defendants”), alleges as follows, on behalf of himself and all other

persons similarly situated.


                                 JURISDICTION AND VENUE

       1. This Court has subject matter jurisdiction over this matter pursuant to 28 U.S.C. §§

           1331 and 1337 and supplemental jurisdiction over Mr. Gunaydin’s state law claims
Case 1:20-cv-00271-KAM-RER Document 1 Filed 01/16/20 Page 2 of 15 PageID #: 2



         pursuant to 28 U.S.C. § 1367. In addition, the Court has jurisdiction over Mr.

         Gunaydin’s. claims under the FLSA pursuant to 29 U.S.C. § 216(b).

      2. Venue is proper in this district pursuant to 28 U.S.C. § 1391 because defendants’

         business is located in this district.


                                 NATURE OF THE ACTION

      3. Plaintiff Musap Gunaydin alleges on behalf of himself and on behalf of other

         similarly situated current and former employees of defendants Chobani Farm Corp.,

         Mustafa Ersoy, Sabri Okke, and Filiz Yazici a/k/a Esra Filiz Yazici, who elect to opt

         into this action pursuant to the Fair Labor Standards Act (“FLSA”), 29 U.S.C.

         §216(b), that they are entitled to: (i) compensation for wages paid at less than the

         statutory minimum wage, (ii) unpaid wages from defendants for overtime work for

         which they did not receive overtime premium pay as required by law, and (iii)

         liquidated damages pursuant to the FLSA, 29 U.S.C. §§ 201 et seq., because

         defendants’ violations lacked a good faith basis.

      4. Mr. Gunaydin further complains that he is entitled to (i) compensation for wages paid

         at less than the statutory minimum wage; (ii) back wages for overtime work for which

         defendants willfully failed to pay overtime premium pay as required by the New York

         Labor Law §§ 650 et seq. and the supporting New York State Department of Labor

         regulations; (iii) compensation for defendants’ violations of the “spread of hours”

         requirements of New York Labor Law; (iv) liquidated damages pursuant to New

         York Labor Law for these violations; and (v) statutory damages for defendants’

         violation of the Wage Theft Prevention Act.
Case 1:20-cv-00271-KAM-RER Document 1 Filed 01/16/20 Page 3 of 15 PageID #: 3



                                        THE PARTIES

      5. Plaintiff Musap Gunaydin is a New York resident and was employed by Defendants

         as a cashier/cleaner/runner.

      6. Upon information and belief, defendant Chobani Farm Corp. is a New York

         corporation with a principal place of business at 3752-3754 Nostrand Ave, Brooklyn,

         New York 11235.

      7. At relevant times, Chobani has been, and continues to be, an employer engaged in

         interstate commerce and/or the production of goods for commerce within the meaning

         of the FLSA, 29 U.S.C. § 207(a).

      8. Upon information and belief, at all relevant times, Chobani has had gross revenues in

         excess of $500,000.00.

      9. Upon information and belief, at all relevant times herein, the Chobani has used goods

         and materials produced in interstate commerce, and has employed at least two

         individuals who handled such goods and materials.

      10. Upon information and belief, defendant Mustafa Ersoy is a New York resident and an

         owner or part owner and principal of Chobani. Ersoy has the power to hire and fire

         employees, set wages and schedules, and maintain records.

      11. Upon information and belief, defendant Sabri Okke is a New York resident and an

         owner or part owner and principal of Chobani. Okke has the power to hire and fire

         employees, set wages and schedules, and maintain records.

      12. Upon information and belief, defendant Filiz Yazici a/k/a Esra Filiz Yazici is a New

         York resident and Manager/Supervisor of Chobani. Yazici has the power to hire and

         fire employees, set wages and schedules, and maintain records.
Case 1:20-cv-00271-KAM-RER Document 1 Filed 01/16/20 Page 4 of 15 PageID #: 4



      13. Defendants Ersoy, Okke and Yazici were involved in the day-to-day operations of

         Chobani and all played an active role in managing the business.

      14. Defendants Ersoy, Okke and Yazici interviewed Mr. Gunaydin, hired him, set his

         schedule and pay, and supervised him.

      15. Defendants constituted “employers” of Mr. Gunaydin as that term is used in the Fair

         Labor Standards Act and New York Labor Law.


                    FLSA COLLECTIVE ACTION ALLEGATIONS

      16. Pursuant to 29 U.S.C. § 206 and § 207, Mr. Gunaydin seeks to prosecute his FLSA

         claims as a collective action on behalf of a collective group of persons defined as

         follows:

             All persons who are or were formerly employed by defendants in the United
             States at any time since July 19, 2016, to the entry of judgment in this case (the
             “Collective Action Period”), who were restaurant employees, and who were not
             paid statutory minimum wages and/or overtime compensation at rates at least one-
             and-one-half times the regular rate of pay for hours worked in excess of forty
             hours per workweek (the “Collective Action Members”).

      17. The Collective Action Members are similarly situated to Mr. Gunaydin in that they

         were employed by Defendants as non-exempt store employees, and were denied

         payment at the statutory minimum wage and/or were denied premium overtime pay

         for hours worked beyond forty hours in a week.

      18. They are further similarly situated in that Defendants had a policy and practice of

         knowingly and willfully refusing to pay them the minimum wage or overtime.

      19. Mr. Gunaydin and the Collective Action Members perform or performed the same or

         similar primary duties, and were subjected to the same policies and practices by

         Defendants.
Case 1:20-cv-00271-KAM-RER Document 1 Filed 01/16/20 Page 5 of 15 PageID #: 5



      20. The exact number of such individuals is presently unknown, but is known by

         Defendants and can be ascertained through appropriate discovery.



                                           FACTS

      21. Defendants committed the following acts knowingly and willfully.

      22. At all relevant time herein, defendants owned and operated a Fruit Vegetable Store in

         New York under Chobani Farm Corp. d/b/a Chobani Farm.

      23. Mr. Gunaydin was employed at Chobani from approximately September 2019

         through November 2019.

      24. Mr. Gunaydin was employed as a cashier, runner, and cleaner.

      25. At all relevant times herein, Mr. Gunaydin was an employee engaged in commerce

         and/or in the production of goods for commerce, as defined in the FLSA and its

         implementing regulations.

      26. Mr. Gunaydin’s schedule varied from week to week. At the outset of his

         employment, he generally worked about four shifts per week, but after a month or so,

         he began working eight to ten shifts per week, and continued to work this schedule

         until his first stint of employment with the company ended.

      27. At all relevant time herein, Plaintiff Mr. Gunaydin employment with the Defendants,

         Plaintiff would regularly work 78 hours per week 7 days per week.

      28. Plaintiff Mr. Gunaydin regularly worked more than forty (40) hours per week during

         his employment with Defendants, but did not receive any overtime pay for those

         hours nor was he paid time and one half his regular rate.
Case 1:20-cv-00271-KAM-RER Document 1 Filed 01/16/20 Page 6 of 15 PageID #: 6



      29. Plaintiff Mr. Gunaydin regularly worked more than ten (10) hours per day during his

         employment with Defendants, but did not receive spread-of-hours pay for those days.

      30. Plaintiff Mr. Gunaydin was paid $500.00 per week regardless of the number of hours

         he worked in a shift, day, or week.

      31. As a result, Mr. Gunaydin’s effective rate of pay was always below the statutory

         federal and state minimum wages in effect at relevant times.

      32. Defendants never provided Mr. Gunaydin with any notices or information regarding

         the “wage and employment”.

      33. Defendants did not provide a time clock, sign in sheet, or any other method for

         employees to track their time worked.

      34. Defendants’ failure to pay Mr. Gunaydin an amount at least equal to the federal or

         New York state minimum wages in effect during all relevant time periods was willful,

         and lacked a good faith basis.

      35. Mr. Gunaydin was paid in cash throughout his employment, and he received no

         paystubs or wage statements of any sort with his pay.

      36. In addition, defendants failed to pay Mr. Gunaydin any overtime “bonus” for hours

         worked beyond 40 hours workweek, in violation of the FLSA, the New York Labor

         Law, and the supporting New York State Department of Labor regulations.

      37. Defendants’ failure to pay Mr. Gunaydin the overtime bonus for overtime hours

         worked was willful, and lacked a good faith basis.

      38. Mr. Gunaydin occasionally worked double shifts — i.e., a lunch and dinner shift on

         the same day — that resulted in his working in excess of ten hours from start to finish

         in a day, and yet defendants willfully failed to pay him a “spread of hours” premium
Case 1:20-cv-00271-KAM-RER Document 1 Filed 01/16/20 Page 7 of 15 PageID #: 7



         on days when they worked shifts lasting in excess of ten hours from start to finish, in

         violation of the New York Labor Law and the supporting New York State

         Department of Labor regulations.

      39. Defendants failed to provide Mr. Gunaydin with a written notice providing the

         information required by the Wage Theft Prevention Act – including, inter alia,

         Defendants’ contact information, his regular and overtime rates, and intended

         allowances claimed – and failed to obtain his signature acknowledging the same,

         upon his hiring or at any time thereafter, in violation of the Wage Theft Prevention

         Act.

      40. Defendants failed to provide Mr. Gunaydin with weekly records of his compensation

         and hours worked, in violation of the Wage Theft Prevention Act.

      41. Upon information and belief, throughout the period of Mr. Gunaydin’s employment,

         both before that time (throughout the Collective Action Period) and continuing until

         today, Defendants have likewise employed other individuals like Mr. Gunaydin (the

         Collective Action Members) in positions at Defendants’ store that required little skill,

         no capital investment, and with duties and responsibilities that did not include any

         managerial responsibilities or the exercise of independent judgment.

      42. Defendants applied the same employment policies, practices, and procedures to all

         Collective Action Members, including policies, practices, and procedures with respect

         to the payment of minimum wages and overtime.

      43. Upon information and belief, Defendants have failed to pay these other individuals at

         a rate at least equal to the minimum wage, in violation of the FLSA and the New

         York Labor Law.
Case 1:20-cv-00271-KAM-RER Document 1 Filed 01/16/20 Page 8 of 15 PageID #: 8



      44. Upon information and belief, these other individuals have worked in excess of forty

         hours per week yet defendants have likewise failed to pay them overtime

         compensation of one-and-one-half times their regular hourly rate in violation of the

         FLSA and the New York Labor Law.

      45. Upon information and belief, these other individuals were not paid a “spread of

         hours” premium on days when they worked shifts lasting in excess of ten hours from

         start to finish.

      46. Upon information and belief, these other individuals were not provided with required

         wage notices or weekly wage statements as specified in New York Labor Law §§

         195.1, 195.3, and the Wage Theft Prevention Act.

      47. Defendants' policy of paying Mr. Gunaydin and these other individuals on a shift

         basis rather than on an hourly basis violated 12 N.Y.C.R.R. § 146-2.5.

      48. Upon information and belief, while Defendants employed Mr. Gunaydin and the

         Collective Action members, and through all relevant time periods, Defendants failed

         to maintain accurate and sufficient time records or provide accurate records to

         employees.

      49. Upon information and belief, while Defendants employed Mr. Gunaydin and the

         Collective Action members, and through all relevant time periods, Defendants failed

         to post or keep posted a notice explaining the minimum wage and overtime pay rights

         provided by the FLSA or New York Labor Law.
Case 1:20-cv-00271-KAM-RER Document 1 Filed 01/16/20 Page 9 of 15 PageID #: 9



                           FIRST CLAIM FOR RELIEF
       (Fair Labor Standards Act – Minimum Wage Act, N.Y. Stat.§§ 650 et seq.)

      50. Plaintiff, on behalf of himself and other FLSA Collective Plaintiffs, reallege and

         incorporate by reference all previous paragraphs.

      51. At all relevant times, defendants employed Mr. Gunaydin and the Collective Action

         Members within the meaning of the FLSA.

      52. Defendants failed to pay a salary greater than the minimum wage to Mr. Gunaydin

         and the Collective Action Members for all hours worked.

      53. As a result of Defendants’ willful failure to compensate Mr. Gunaydin and the

         Collective Action Members at a rate at least equal to the federal minimum wage for

         each hour worked, defendants have violated, and continue to violate, the FLSA, 29

         U.S.C. §§ 201 et seq., including 29 U.S.C. §§ 206.

      54. The foregoing conduct, as alleged, constituted a willful violation of the FLSA within

         the meaning of 29 U.S.C. § 255(a), and lacked a good faith basis within the meaning

         of 29 U.S.C. § 260.

      55. Due to Defendants’ FLSA violations, Mr. Gunaydin and the Collective Action

         Members are entitled to recover from defendants their unpaid compensation plus

         liquidated damages, interest, reasonable attorneys’ fees, and costs and disbursements

         of this action, pursuant to 29 U.S.C. § 216(b).

      56. Defendants willfully violated Mr. Gunaydin’s rights by failing to pay him

         compensation in excess of the statutory minimum wage in violation of the New York

         Labor Law §§ 190-199, 652 and their regulations.
Case 1:20-cv-00271-KAM-RER Document 1 Filed 01/16/20 Page 10 of 15 PageID #: 10



       57. Defendants’ failure to pay compensation in excess of the statutory minimum wage

          was willful, and lacked a good faith basis, within the meaning of New York Labor

          Law § 198, § 663 and supporting regulations.

       58. Due to Defendants’ New York Labor Law violations, Mr. Gunaydin is entitled to

          recover from defendants his unpaid compensation, liquidated damages, interest,

          reasonable attorneys’ fees, and costs and disbursements of the action, pursuant to

          New York Labor Law § 198, and § 663(1).


                             SECOND CLAIM FOR RELIEF
   (Fair Labor Standards Act – Overtime Violations, 29 U.S.C. §§ 201 et seq. Brought by
         Plaintiffs and on Behalf of Themselves and the FLSA Collective Plaintiffs)


       59. Plaintiff, on behalf of himself and other FLSA Collective Plaintiffs, reallege and

          incorporate by reference all previous paragraphs.

       60. At all relevant times, defendants employed Mr. Guanydin and each of the Collective

          Action Members within the meaning of the FLSA.

       61. At all relevant times, Defendants had a policy and practice of refusing to pay

          overtime compensation to their employees for hours they worked in excess of forty

          hours per workweek.

       62. As a result of Defendants’ willful failure to compensate their employees, including

          Mr. Gunaydin and the Collective Action Members, at a rate at least one-and-one-half

          times the regular rate of pay for work performed in excess of forty hours per

          workweek, Defendants have violated, and continue to violate, the FLSA, 29 U.S.C.

          §§ 201 et seq., including 29 U.S.C. §§ 207(a)(1) and 215(a).
Case 1:20-cv-00271-KAM-RER Document 1 Filed 01/16/20 Page 11 of 15 PageID #: 11



       63. The foregoing conduct, as alleged, constituted a willful violation of the FLSA within

          the meaning of 29 U.S.C. § 255(a), and lacked a good faith basis within the meaning

          of 29 U.S.C. § 260.

       64. Due to Defendants’ FLSA violations, Mr. Gunaydin and the Collective Action

          Members are entitled to recover from Defendants their unpaid overtime

          compensation, liquidated damages, interest, reasonable attorneys’ fees, and costs and

          disbursements of this action, pursuant to 29 U.S.C. § 216(b).

       65. Defendants willfully violated Mr. Gunaydin’s rights by failing to pay him overtime

          compensation at rates at least one-and-one-half times the regular rate of pay for each

          hour worked in excess of forty hours per workweek in violation of the New York

          Labor Law §§ 650 et seq. and its supporting regulations in 12 N.Y.C.R.R. § 146.

       66. Defendants’ failure to pay overtime was willful, and lacked a good faith basis, within

          the meaning of New York Labor Law § 198, § 663 and supporting regulations.

       67. Due to Defendants’ New York Labor Law violations, Mr. Gunaydin is entitled to

          recover from Defendants his unpaid overtime compensation, liquidated damages,

          interest, reasonable attorneys’ fees, and costs and disbursements of the action,

          pursuant to New York Labor Law § 198, and § 663(1).


                             THIRD CLAIM FOR RELIEF
                   (New York Spread-of-Hour pay 12 NYCRR § 142-2.4)

       68. Plaintiff, on behalf of himself and other FLSA Collective Plaintiffs, reallege and

          incorporate by reference all previous paragraphs.

       69. At all relevant times, Mr. Gunaydin was employed by Defendants within the meaning

          of the New York Labor Law, §§ 2 and 651.
Case 1:20-cv-00271-KAM-RER Document 1 Filed 01/16/20 Page 12 of 15 PageID #: 12



       70. Defendants willfully violated Mr. Gunaydin’s rights by failing to pay him an

          additional hour’s pay at the minimum wage for each day he worked shifts lasting in

          excess of 10 hours from start to finish, in violation of the New York Labor Law §§

          650 et seq. and its regulations in 12 N.Y.C.R.R. § 146-1.6.

       71. Defendants’ failure to pay the “spread of hours” premium was willful, and lacked a

          good faith basis, within the meaning of New York Labor Law § 198, § 663 and

          supporting regulations.

       72. Due to Defendants’ New York Labor Law violations, Mr. Gunaydin is entitled to

          recover from Defendants his unpaid compensation, liquidated damages, interest,

          reasonable attorneys’ fees, and costs and disbursements of the action, pursuant to

          New York Labor Law § 198, and § 663(1).


                            FOURTH CLAIM FOR RELIEF
                    (New York Labor Law – Wage Theft Prevention Act)

       73. Plaintiff, on behalf of himself and other FLSA Collective Plaintiffs, reallege and

          incorporate by reference all previous paragraphs.

       74. At all relevant times, Mr. Gunaydin was employed by Defendants within the meaning

          of the New York Labor Law, §§ 2 and 651.

       75. Defendants willfully violated Mr. Gunaydin’s rights by failing to provide him with

          the wage notice required by the Wage Theft Prevention Act when he was hired, or at

          any time thereafter.

       76. Defendants willfully violated Mr. Gunaydin’s rights by failing to provide him with

          weekly wage statements required by the Wage Theft Prevention Act at any time

          during his employment.
Case 1:20-cv-00271-KAM-RER Document 1 Filed 01/16/20 Page 13 of 15 PageID #: 13



       77. Due to Defendants’ New York Labor Law violations relating to the failure to provide

          paystubs, Mr. Gunaydin is entitled to recover from the Defendants’ statutory damages

          of $250.00 per day throughout his employment, up to the maximum statutory

          damages.

       78. Due to Defendants’ New York Labor Law violations relating to the failure to provide

          wage notices, Mr. Gunaydin is entitled to recover from the Defendants’ statutory

          damages of $50.00 per day throughout his employment, up to the maximum statutory

          damages.

                                   PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests that this Court grant the following relief:

              a. Designation of this action as a collective action on behalf of the Collective

                  Action Members and prompt issuance of notice pursuant to 29 U.S.C. §

                  216(b) to all similarly situated members of an FLSA Opt-In Class, apprising

                  them of the pendency of this action, permitting them to assert timely FLSA

                  claims in this action by filing individual Consents to Sue pursuant to 29

                  U.S.C. § 216(b), and appointing Mr. Gunaydin and his counsel to represent

                  the Collective Action members;

              b. A declaratory judgment that the practices complained of herein are unlawful

                  under the FLSA and the New York Labor Law;

              c. An injunction against Defendants and their officers, agents, successors,

                  employees, representatives, and any and all persons acting in concert with

                  them, as provided by law, from engaging in each of the unlawful practices,

                  policies, and patterns set forth herein;
Case 1:20-cv-00271-KAM-RER Document 1 Filed 01/16/20 Page 14 of 15 PageID #: 14



             d. A compensatory award of unpaid compensation, at the statutory overtime rate,

                due under the FLSA and the New York Labor Law;

             e. Compensatory damages for failure to pay the minimum wage pursuant to the

                FLSA and New York Labor Law;

             f. An award of liquidated damages as a result of Defendants’ willful failure to

                pay the statutory minimum wage and overtime compensation pursuant to 29

                U.S.C. § 216;

             g. Compensatory damages for failure to pay the “spread of hours” premiums

                required by New York Labor Law;

             h. Liquidated damages for Defendants’ New York Labor Law violations;

             i. Statutory damages for defendants’ violation of the New York Wage Theft

                Prevention Act;

             j. Back pay;

             k. Punitive damages;

             l. An award of prejudgment and postjudgment interest;

             m. An award of costs and expenses of this action together with reasonable

                attorneys’ and expert fees; and
Case 1:20-cv-00271-KAM-RER Document 1 Filed 01/16/20 Page 15 of 15 PageID #: 15



                n. Such other, further, and different relief as this Court deems just and proper.

 Dated: January 16, 2020
        Astoria, New York
                                                       SACCO & FILLAS, LLP



                                                       By: /s/ Patricia Rose Lynvh
                                                       Patricia Rose Lynch, Esq.
                                                       31-19 Newtown Avenue
                                                       Seventh Floor
                                                       Astoria, New York 11102
                                                       Tel: 718-269-2240
                                                       Email: Plynch@saccofillas.com



                                  DEMAND FOR JURY TRIAL

 Plaintiff, on behalf of himself and others similarly situated, hereby demands a jury trial on all
 causes of action and claims with respect to which they have a right to a jury trial.
